UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective As high a level of current income as Putnam Investment Management, LLC, (Putnam Management) believes is consistent with preservation ofcapital Net asset value December 31, 2016 Class IA: $6.06 Class IB: $6.07 Total return at net asset value Citigroup Bloomberg Non-U.S. JPMorgan Barclays U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 12/31/16) shares* shares† Bond Index Bond Index Index‡ 1 year 5.76% 5.42% 2.65% 1.81% 18.22% 5 years 25.88 24.40 11.67 –9.33 44.59 Annualized 4.71 4.46 2.23 –1.94 7.65 10 years 53.35 51.68 53.00 28.52 111.25 Annualized 4.37 4.25 4.34 2.54 7.77 Life 236.07 223.32 234.16 168.77 — Annualized 5.34 5.17 5.32 4.34 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s classIAshares. The Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your fund’s managers What was the fund’s investment environment like during the 12-month reporting period ended December 31, 2016? After a volatile start to the period, credit-sensitive bonds began to benefit from improvements across a broad range of global issues, including higher oil prices, easing concerns about the strength of China’s economy, and improving U.S. economic data. The market upturn accelerated considerably in March and April, as demand for risk assets continued to improve and credit spreads tightened. And the rally persisted in May amid a six-month high for oil prices and a jump in stock prices later that month. The rally was briefly disrupted in late June, as the United Kingdom’s vote to exit the European Union, dubbed “Brexit,” surprised investors and reverberated throughout global markets. However, as investors reassessed the broader impact of Brexit in the days following the vote, credit-sensitive securities rose once again. Interest rates trended gradually higher from early summer through the end of October, then spiked in the week following the U.S. presidential election. Financial market sentiment abruptly shifted and appeared to focus on increasing prospects for higher interest rates and rising inflation in 2017. Against this higher-rate backdrop, investment-grade credit suffered a downturn in November and trended moderately lower over the balance of the period. Meanwhile, high-yield bonds had a slight pullback in November before rebounding strongly in December. Which holdings and strategies had the biggest influence on Putnam VT Diversified Income Fund’s performance? The fund’s class IA shares returned 5.76%, which outperformed its primary benchmark, the Bloomberg Barclays U.S. Aggregate Bond Index, which returned 2.65%, for the 12-month reporting period. Holdings of high-yield corporate credit made the biggest contribution to the fund’s performance. High-yield bonds were bolstered by improving U.S. economic growth, a recovery in oil prices, positive flows into retail funds, and a supportive supply-and-demand backdrop. Within mortgage credit, investments in non-agency residential mortgage-backed securities also contributed. These positions benefited from improving fundamentals in the housing market, along with the fact that there was no new supply of the bonds we held coming tomarket. Our holdings of agency credit risk-transfer securities [CRTs] provided a further boost to results. CRTs are backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRTs is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTs offer higher yields than conventional pass-through securities. During the year, the combination of relatively high yields and high-quality collateral resulted in growing investor demand for CRTs. Within our prepayment strategies, holdings of agency interest-only collateralized mortgage obligations [IO CMOs] generated positive returns and also aided performance. Rising interest rates provided a tailwind for these investments, helping to keep mortgage prepayment speeds below market expectations. On the downside, our interest-rate and yield-curve positioning in the United States was the primary detractor from performance. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity—below zero. This strategy hampered performance in January as rates declined sharply. After rates bottomed in July, however, this positioning began to help the fund, particularly in the fourth quarter when rates rose sharply in the aftermath of the U.S. election. How did you use derivatives during the period? We used bond futures and interest-rate swaps to help take tactical positions at various points along the yield curve, and to help hedge the risk associated with the fund’s yield-curve positioning. We also used interest-rate swaps to help gain exposure to rates in various countries. In addition, we employed options to hedge the interest-rate and prepayment risks associated with our CMO holdings, and to help manage overall downside risk. What is your outlook for the months ahead, and how are you positioning the portfolio? We think U.S. economic growth may accelerate in 2017, but the election of Donald Trump as president could result in a struggle of competing forces influencing the economy. It will take some time to get clarity on what the Trump administration’s actual policy priorities will be, as well as which measures have the best chance of being approved by Congress. In the interim, we think some level of market volatility is likely due to increased uncertainty. As for positioning, our non-U.S., quantitatively driven, negative-­duration strategies will move the fund’s total duration further below zero. We will also extend our strategy of seeking to capitalize on potentially steeper global yield curves. We think this overall positioning could benefit the fund if interest rates continue to trend higher in 2017. We plan to continue seeking opportunities in corporate and mortgage credit that we believe offer relative value. Within those market areas, we continue to have a constructive outlook for high-yield bonds, based on what we think is a generally favorable fundamental and technical backdrop for the asset class. We also continue to like commercial mortgage-backed securities due to what we believe are the attractive spreads available there. We plan to maintain the fund’s exposure to select emerging-market countries, seeking to benefit from the relatively high income levels available in markets where we believe we’re being properly compensated for risk. Lastly, we expect to maintain a sufficient cash allocation to provide a cushion against bouts of market volatility, as well as any disruptions in the market’s supply/demand environment. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT Diversified Income Fund Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager D. William Kohli is Chief Investment Officer, Fixed Income, at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund is managed by Portfolio Manager Michael J. Atkin; Co-Head of Fixed Income Michael V. Salm; and Co-Head of Fixed Income PaulD.Scanlon, CFA, at Putnam. Your fund’s managers also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares youown. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.75% 1.00% Annualized expense ratio for the six-month period ended 12/31/16* 0.79% 1.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.14 $5.45 $4.01 $5.28 Ending value (after expenses) $1,084.10 $1,083.90 $1,021.17 $1,019.91 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Diversified Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2017 Putnam VT Diversified Income Fund 5 The fund’s portfolio 12/31/16 MORTGAGE-BACKED SECURITIES (48.4%)* Principal amount Value Agency collateralized mortgage obligations (17.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.961%, 4/15/37 $41,038 $63,999 IFB Ser. 2979, Class AS, 21.692%, 3/15/34 1,768 1,829 IFB Ser. 3072, Class SM, 21.216%, 11/15/35 111,148 162,587 IFB Ser. 3249, Class PS, 19.952%, 12/15/36 83,247 117,737 IFB Ser. 3065, Class DC, 17.748%, 3/15/35 253,857 371,799 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 1,636,429 346,105 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 819,379 152,732 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 1,866,222 351,057 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 1,333,045 221,619 Ser. 4462, IO, 4.00%, 4/15/45 986,188 187,721 Ser. 4425, IO, 4.00%, 1/15/45 3,265,549 600,045 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 2,547,104 558,070 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 4,158,857 685,088 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 3,716,094 630,621 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 2,795,251 371,673 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 1,337,510 159,654 Ser. 304, Class C37, IO, 3.50%, 12/15/27 1,658,758 199,430 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 1,929,118 144,533 FRB Ser. 57, Class 1AX, IO, 0.373%, 7/25/43 1,234,907 13,214 Ser. 3300, PO, zero %, 2/15/37 28,708 24,809 Ser. 3326, Class WF, zero %, 10/15/35 854 633 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 35.363%, 7/25/36 50,556 93,463 IFB Ser. 06-8, Class HP, 21.794%, 3/25/36 167,744 266,792 IFB Ser. 07-53, Class SP, 21.428%, 6/25/37 109,291 162,669 IFB Ser. 08-24, Class SP, 20.511%, 2/25/38 124,170 175,151 IFB Ser. 05-122, Class SE, 20.454%, 11/25/35 148,932 204,469 IFB Ser. 05-83, Class QP, 15.428%, 11/25/34 117,602 147,391 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 2,215,614 533,230 Ser. 374, Class 6, IO, 5.50%, 8/25/36 180,430 40,686 IFB Ser. 13-103, Class SK, IO, 5.164%, 10/25/43 1,455,916 332,695 Ser. 12-132, Class PI, IO, 5.00%, 10/25/42 4,147,243 823,738 Ser. 378, Class 19, IO, 5.00%, 6/25/35 580,986 106,756 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 550,322 128,545 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 3,160,416 406,113 Ser. 409, Class 81, IO, 4.50%, 11/25/40 2,402,217 468,192 Ser. 409, Class 82, IO, 4.50%, 11/25/40 1,596,184 314,927 Ser. 366, Class 22, IO, 4.50%, 10/25/35 129,648 6,906 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 1,946,121 294,002 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 1,710,682 284,332 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 1,624,353 255,836 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 674,413 103,817 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,128,567 185,824 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 2,414,573 271,639 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 2,408,208 173,680 Ser. 99-51, Class N, PO, zero %, 9/17/29 9,795 8,326 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.712%, 3/30/30 1,074,971 22,789 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.411%, 9/20/43 1,187,268 191,767 IFB Ser. 13-99, Class VS, IO, 5.393%, 7/16/43 778,630 131,604 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 1,056,554 193,476 Ser. 14-76, IO, 5.00%, 5/20/44 1,258,793 253,878 Ser. 15-187, Class KI, IO, 5.00%, 6/20/43 2,404,581 309,881 Ser. 13-22, Class OI, IO, 5.00%, 1/20/43 2,181,998 449,710 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 1,329,279 273,831 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 873,982 179,236 MORTGAGE-BACKED SECURITIES (48.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-146, IO, 5.00%, 12/20/42 $2,036,211 $420,600 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 682,986 50,304 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 396,951 19,475 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 535,403 47,937 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 701,907 148,875 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 1,022,842 209,038 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 4,576,791 959,295 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 2,612,815 539,703 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 889,596 179,138 IFB Ser. 14-119, Class SA, IO, 4.861%, 8/20/44 3,030,455 454,568 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 1,385,451 299,604 Ser. 16-104, Class GI, IO, 4.50%, 1/20/46 4,676,210 510,362 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 2,042,927 408,585 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 3,044,789 639,159 Ser. 13-183, Class JI, IO, 4.50%, 2/16/43 1,289,796 193,383 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 449,140 75,792 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 183,778 24,595 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 2,049,033 386,263 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 2,118,193 401,821 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 2,149,291 423,578 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 1,039,774 196,621 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 930,471 215,171 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 445,409 50,109 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 1,942,138 184,503 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 236,270 6,351 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 6,143,567 1,051,840 Ser. 16-27, Class IB, IO, 4.00%, 11/20/45 1,925,306 348,952 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 3,587,417 720,097 Ser. 15-40, IO, 4.00%, 3/20/45 2,986,097 616,629 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 2,096,839 377,179 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 1,294,379 219,604 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 2,120,987 380,057 Ser. 12-8, Class PI, IO, 4.00%, 5/20/41 5,234,030 782,643 Ser. 16-48, Class MI, IO, 3.50%, 4/16/46 2,217,920 426,062 Ser. 15-95, Class PI, IO, 3.50%, 7/20/45 2,828,479 388,916 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 2,422,792 345,345 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 1,611,671 161,602 Ser. 13-76, IO, 3.50%, 5/20/43 3,756,313 622,121 Ser. 13-28, IO, 3.50%, 2/20/43 1,272,069 196,574 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 1,795,493 292,881 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 2,700,185 418,529 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,915,016 311,190 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 1,918,734 370,124 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 2,102,528 431,619 Ser. 15-69, Class IK, IO, 3.50%, 3/20/38 2,728,936 349,577 Ser. 16-H23, Class NI, IO, 2.826%, 10/20/66 10,320,416 1,439,698 Ser. 16-H24, Class JI, IO, 2.776%, 11/20/66 3,237,516 447,231 Ser. 16-H14, Class AI, IO, 2.463%, 6/20/66 2,805,544 360,793 Ser. 16-H17, Class KI, IO, 2.432%, 7/20/66 1,958,032 245,428 Ser. 15-H24, Class AI, IO, 2.364%, 9/20/65 4,014,017 434,317 Ser. 15-H10, Class BI, IO, 2.239%, 4/20/65 2,626,757 299,663 Ser. 16-H16, Class EI, IO, 2.169%, 6/20/66 2,792,294 345,686 Ser. 16-H09, Class BI, IO, 2.153%, 4/20/66 5,428,053 642,285 Ser. 16-H03, Class DI, IO, 2.038%, 12/20/65 3,915,618 392,924 Ser. 16-H03, Class AI, IO, 2.028%, 1/20/66 3,251,497 375,398 Ser. 16-H02, Class HI, IO, 1.852%, 1/20/66 4,556,963 465,722 Ser. 15-H25, Class EI, IO, 1.834%, 10/20/65 3,960,960 385,005 Ser. 16-H10, Class AI, IO, 1.833%, 4/20/66 6,441,500 568,140 FRB Ser. 15-H08, Class CI, IO, 1.78%, 3/20/65 2,123,178 201,676 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 6,078,289 578,653 6 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (48.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H23, Class BI, IO, 1.716%, 9/20/65 $4,445,537 $411,212 Ser. 16-H14, IO, 1.66%, 6/20/66 2,607,763 220,356 Ser. 13-H08, Class CI, IO, 1.66%, 2/20/63 5,351,854 358,574 Ser. 16-H06, Class CI, IO, 1.609%, 2/20/66 6,588,293 551,440 Ser. 15-H25, Class AI, IO, 1.605%, 9/20/65 6,540,637 561,187 Ser. 14-H21, Class BI, IO, 1.534%, 10/20/64 3,954,442 287,488 Ser. 15-H26, Class CI, IO, 0.609%, 8/20/65 11,321,975 261,538 Ser. 06-36, Class OD, PO, zero %, 7/16/36 2,592 2,173 Commercial mortgage-backed securities (18.1%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 147,023 146,776 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.329%, 2/10/51 26,247,550 52,241 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-6, Class G, 5.147%, 9/10/47 816,619 816,619 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 1,453,000 1,380,350 FRB Ser. 06-PW11, Class AJ, 5.436%, 3/11/39 779,000 771,210 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 819,618 819,618 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 499,000 499,853 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 673,000 235,550 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.116%, 11/15/44 578,000 560,923 FRB Ser. 07-CD5, Class XS, IO, 0.154%, 11/15/44 18,962,425 6,796 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.754%, 12/15/47 326,000 324,241 FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 822,000 720,647 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.876%, 9/10/45 779,712 726,458 FRB Ser. 14-GC21, Class D, 4.835%, 5/10/47 487,000 397,343 COBALT CMBS Commercial Mortgage Trust Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 410,000 410,246 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4.75%, 10/15/45 700,000 474,699 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 626,000 625,812 COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.737%, 7/15/47 500,000 402,200 FRB Ser. 13-CR9, Class D, 4.256%, 7/10/45 452,000 397,172 Ser. 13-LC13, Class E, 3.719%, 8/10/46 566,000 377,239 Ser. 14-CR18, Class E, 3.60%, 7/15/47 493,000 304,082 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.641%, 12/15/39 3,179,405 10,174 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 575,573 572,695 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.80%, 4/15/50 682,000 556,151 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 439,740 432,704 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 89,753 89,811 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 699,000 633,783 FRB Ser. 05-GG4, Class XC, IO, 0.918%, 7/10/39 948,239 1,422 MORTGAGE-BACKED SECURITIES (48.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A Ser. 11-GC3, Class E, 5.00%, 3/10/44 $528,000 $479,054 FRB Ser. 14-GC18, Class D, 4.945%, 1/10/47 1,218,000 1,000,952 FRB Ser. 14-GC26, Class D, 4.511%, 11/10/47 665,000 535,059 FRB Ser. 13-GC13, Class D, 4.066%, 7/10/46 276,000 242,127 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.046%, 11/15/45 855,000 797,822 FRB Ser. 14-C18, Class D, 4.814%, 2/15/47 844,000 709,888 FRB Ser. C14, Class D, 4.562%, 8/15/46 289,000 263,716 FRB Ser. 14-C18, Class E, 4.314%, 2/15/47 381,000 258,928 FRB Ser. 13-C12, Class E, 4.086%, 7/15/45 138,000 95,386 Ser. 14-C25, Class E, 3.332%, 11/15/47 656,000 386,778 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.152%, 2/12/51 231,500 233,236 FRB Ser. 06-LDP6, Class B, 5.653%, 4/15/43 58,528 58,528 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 267,828 269,770 FRB Ser. 05-LDP2, Class E, 4.981%, 7/15/42 357,000 354,037 FRB Ser. 13-C10, Class D, 4.154%, 12/15/47 380,000 334,687 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.252%, 2/12/51 449,000 418,782 FRB Ser. 07-CB20, Class C, 6.252%, 2/12/51 1,004,000 883,520 FRB Ser. 11-C3, Class E, 5.619%, 2/15/46 321,000 323,279 FRB Ser. 11-C3, Class F, 5.619%, 2/15/46 401,000 403,607 FRB Ser. 12-C8, Class E, 4.66%, 10/15/45 271,000 239,813 FRB Ser. 13-C13, Class D, 4.053%, 1/15/46 329,000 292,880 Ser. 13-C13, Class E, 3.986%, 1/15/46 818,000 545,115 Ser. 13-C10, Class E, 3.50%, 12/15/47 833,000 589,847 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 558,000 364,486 FRB Ser. 07-CB20, Class X1, IO, 0.346%, 2/12/51 31,669,244 54,984 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 225,291 232,117 Ser. 98-C4, Class J, 5.60%, 10/15/35 379,000 387,528 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.546%, 3/15/39 358,126 351,411 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 824,000 244,843 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.243%, 4/20/48 413,000 344,083 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263%, 2/12/51 269,000 275,026 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.449%, 12/15/49 715,677 4,294 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C14, Class D, 4.83%, 2/15/47 367,000 322,153 Ser. 14-C17, Class D, 4.698%, 8/15/47 747,000 594,127 FRB Ser. 12-C6, Class F, 4.648%, 11/15/45 512,000 417,741 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 800,000 584,800 Ser. 14-C15, Class F, 4.00%, 4/15/47 440,000 280,471 Ser. 14-C17, Class E, 3.50%, 8/15/47 602,000 363,849 Ser. 15-C24, Class D, 3.257%, 5/15/48 383,000 258,473 Ser. 14-C19, Class D, 3.25%, 12/15/47 550,000 415,174 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.643%, 6/11/42 141,000 143,355 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 986,000 587,518 Ser. 07-HQ11, Class B, 5.538%, 2/12/44 556,000 539,320 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 385,000 388,668 FRB Ser. 06-HQ8, Class D, 5.419%, 3/12/44 513,000 202,604 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (48.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.275%, 1/11/43 $302,000 $301,426 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 416,988 409,274 STRIPS CDO 144A Ser. 03-1A, Class N, IO, 5.00%, 3/24/18 (Cayman Islands) 158,000 4,345 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 527,990 39,599 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 476,000 332,581 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.104%, 6/15/45 2,148,000 1,395,556 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 394,000 394,000 FRB Ser. 07-C34, IO, 0.294%, 5/15/46 11,130,156 21,147 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 479,000 356,807 FRB Ser. 13-LC12, Class D, 4.296%, 7/15/46 393,000 351,361 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-C17, Class D, 5.124%, 12/15/46 371,000 350,152 Ser. 12-C6, Class E, 5.00%, 4/15/45 525,000 404,198 Ser. 11-C4, Class F, 5.00%, 6/15/44 1,270,000 975,487 FRB Ser. 13-C16, Class D, 4.982%, 9/15/46 174,000 160,898 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 875,000 624,225 FRB Ser. 13-UBS1, Class E, 4.627%, 3/15/46 555,000 392,108 Ser. 12-C7, Class F, 4.50%, 6/15/45 2,626,000 1,867,349 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 464,000 405,871 Ser. 14-C19, Class D, 4.234%, 3/15/47 726,000 586,455 Residential mortgage-backed securities (non-agency) (12.4%) BCAP, LLC Trust 144A FRB Ser. 11-RR3, Class 3A6, 2.80%, 11/27/36 590,773 392,864 FRB Ser. 12-RR5, Class 4A8, 0.754%, 6/26/35 167,912 161,370 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.681%, 4/25/34 300,659 298,622 FRB Ser. 05-8, Class 21A1, 2.99%, 10/25/35 467,887 442,079 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.321%, 9/25/34 33,576 18,880 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 5.056%, 7/25/25 (Bermuda) 387,000 392,805 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.222%, 6/25/46 787,070 740,318 FRB Ser. 05-38, Class A1, 2.067%, 9/25/35 275,625 259,859 FRB Ser. 06-OA7, Class 1A2, 1.507%, 6/25/46 640,149 556,930 FRB Ser. 05-38, Class A3, 1.106%, 9/25/35 775,424 677,261 FRB Ser. 05-59, Class 1A1, 1.069%, 11/20/35 583,033 500,422 FRB Ser. 07-OH1, Class A1D, 0.966%, 4/25/47 235,772 187,835 FRB Ser. 06-OA10, Class 4A1, 0.946%, 8/25/46 2,565,158 2,062,131 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.256%, 1/25/25 1,279,929 1,557,683 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.256%, 10/25/28 250,000 281,892 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class B, 11.256%, 5/25/28 254,312 288,177 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.756%, 7/25/28 785,836 853,443 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.106%, 4/25/28 602,929 645,442 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.306%, 12/25/27 561,662 592,576 MORTGAGE-BACKED SECURITIES (48.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class M3, 7.106%, 9/25/28 $395,000 $454,270 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 5.906%, 11/25/28 590,000 640,108 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.506%, 10/25/28 260,000 326,505 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.006%, 9/25/28 880,000 1,079,573 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.506%, 10/25/28 500,000 591,463 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.506%, 8/25/28 590,000 704,871 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1B, 11.006%, 1/25/29 120,000 132,174 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.656%, 10/25/28 1,970,000 2,180,032 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.456%, 4/25/28 2,136,000 2,352,772 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.306%, 4/25/28 210,000 229,011 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.756%, 7/25/25 2,195,000 2,363,499 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.756%, 7/25/25 380,000 409,341 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.756%, 5/25/25 88,000 91,726 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.756%, 5/25/25 120,000 125,234 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.936%, 5/25/36 784,805 390,283 MortgageIT Trust FRB Ser. 05-3, Class M2, 1.286%, 8/25/35 241,645 212,404 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.681%, 3/26/47 475,000 294,975 Residential Accredit Loans, Inc. FRB Ser. 06-QO10, Class A1, 0.916%, 1/25/37 683,148 575,495 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.936%, 1/25/37 596,365 493,619 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.748%, 9/25/35 153,017 149,176 FRB Ser. 05-AR19, Class A1C3, 1.256%, 12/25/45 829,182 749,414 FRB Ser. 05-AR19, Class A1C4, 1.156%, 12/25/45 534,979 461,580 FRB Ser. 05-AR17, Class A1B3, 1.106%, 12/25/45 983,291 859,823 Total mortgage-backed securities (cost $105,809,687) U. S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (37.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 4.50%, TBA, 1/1/47 $1,000,000 $1,067,500 U.S. Government Agency Mortgage Obligations (37.0%) Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 1/1/47 3,000,000 3,332,813 4.50%, TBA, 1/1/47 1,000,000 1,075,000 4.00%, TBA, 1/1/47 1,000,000 1,051,250 3.50%, TBA, 1/1/47 58,000,000 59,450,000 8 Putnam VT Diversified Income Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (37.5%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. 3.00%, TBA, 1/1/47 $2,000,000 $1,988,438 2.50%, TBA, 1/1/47 14,000,000 13,332,813 Total U.S. government and agency mortgage obligations (cost $81,342,735) CORPORATE BONDS AND NOTES (31.3%)* Principal amount Value Basic materials (3.2%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $133,000 $138,985 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 161,000 172,270 ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) 138,000 161,460 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 86,000 94,170 ArcelorMittal SA sr. unsec. unsub. notes 8.00%, 10/15/39 (France) 26,000 28,531 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 202,000 215,510 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 82,000 97,580 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 172,000 171,570 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 224,000 222,320 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 323,000 370,643 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 65,000 65,325 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 200,000 205,500 Cemex SAB de CV 144A company guaranty sr. notes 6.50%, 12/10/19 (Mexico) 205,000 216,788 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 44,000 43,340 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 165,000 163,350 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 97,000 92,635 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 270,000 269,325 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 75,000 77,250 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 87,000 86,565 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 87,000 86,783 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 13,000 12,090 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 80,000 82,200 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 131,000 137,550 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Basic materials cont. GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 $240,000 $275,400 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 35,000 36,771 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 65,000 67,560 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 112,000 114,240 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 120,000 132,000 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 207,000 233,393 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 100,000 97,000 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 194,000 203,700 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 90,000 92,250 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 130,000 135,200 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 20,000 20,200 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 345,000 363,975 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 15,000 16,388 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 21,000 23,258 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 40,000 42,800 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 216,000 219,780 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.25%, 4/1/23 170,000 176,800 Sealed Air Corp. 144A sr. unsec. bonds 5.50%, 9/15/25 45,000 46,463 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 139,000 161,240 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 135,000 140,738 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 50,000 53,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 25,000 26,188 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 45,000 44,831 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 56,000 56,140 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 49,000 46,305 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 147,000 139,650 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 55,000 58,163 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 120,000 123,900 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Basic materials cont. USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 $73,000 $75,008 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 70,000 62,300 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 207,000 217,350 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 165,000 184,800 Capital goods (1.9%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 220,000 218,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 251,000 277,669 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 120,000 117,900 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 100,000 100,000 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 245,000 257,250 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 125,000 129,375 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 87,000 87,435 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 60,000 63,450 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 105,000 109,200 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 145,000 153,338 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 247,000 270,542 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 100,000 112,000 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 195,000 190,369 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 215,000 221,450 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 284,000 327,310 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 223,000 217,983 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 166,000 169,320 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 85,000 86,700 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 269,000 279,760 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 127,000 135,017 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 285,000 297,825 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 145,000 151,706 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 215,000 218,763 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Communication services (3.6%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) $200,000 $205,750 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 200,000 213,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 66,000 72,435 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 35,000 36,313 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 93,000 94,860 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 220,000 234,850 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 44,000 45,540 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 84,000 86,520 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 145,000 148,263 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 50,000 52,875 Cequel Communications Holdings I, LLC/ Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 189,000 192,308 Cequel Communications Holdings I, LLC/ Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 135,000 137,363 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 310,000 303,025 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 146,000 156,950 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 235,000 271,425 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 400,000 361,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 127,000 130,683 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 65,000 67,113 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 190,000 199,747 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 136,000 144,840 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 35,000 31,325 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 158,000 120,475 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 8.00%, 2/15/24 (Bermuda) 8,000 8,220 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 26,000 8,515 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 50,000 15,625 Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 30,000 30,825 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 $30,000 $30,300 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 8/15/22 30,000 30,975 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 36,000 37,305 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 400,000 410,000 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 200,000 200,750 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 182,000 179,725 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 363,000 400,208 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 523,000 558,303 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 175,000 185,938 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 218,000 230,808 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 135,000 144,281 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 240,000 253,200 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 365,000 425,254 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH company guaranty sr. notes 5.625%, 4/15/23 (Germany) EUR 83,200 93,745 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5.75%, 1/15/23 (Germany) EUR 88,290 99,261 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) $201,000 206,276 Virgin Media Secured Finance PLC 144A sr. notes 6.00%, 4/15/21 (United Kingdom) GBP 168,727 216,274 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $239,000 230,635 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 149,000 157,195 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 125,000 134,147 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $263,000 234,728 Consumer cyclicals (5.1%) AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 45,000 46,069 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 71,000 74,284 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 135,000 138,038 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 150,000 154,500 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 193,000 185,151 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Consumer cyclicals cont. Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 $97,000 $46,560 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 109,000 117,175 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 250,000 255,625 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 125,000 125,363 Caesars Growth Properties Holdings, LLC/ Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 140,000 150,934 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 140,000 150,850 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 80,000 81,200 CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 40,000 42,000 Cedar Fair LP/Canada’s Wonderland Co./ Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 120,000 123,900 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 67,000 69,010 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 65,000 65,813 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 162,000 161,190 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 395,000 403,888 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 195,000 195,000 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 80,000 77,800 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 60,000 63,450 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 175,000 185,500 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 33,000 31,809 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 100,000 96,152 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 180,000 189,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 65,000 67,789 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 335,000 261,982 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 $90,000 87,300 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 25,000 24,250 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 77,000 81,143 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 166,000 135,705 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Consumer cyclicals cont. Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 $105,000 $108,675 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 240,000 244,200 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 215,000 217,688 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 68,000 73,440 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 29,000 28,601 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 115,000 109,538 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 246,000 277,058 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 105,000 112,219 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 70,000 72,100 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 94,000 97,290 Lear Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 22,000 23,128 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 73,000 74,825 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 129,000 130,613 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 60,000 60,150 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 65,000 67,113 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 30,000 30,375 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 237,000 240,555 MGM Resorts International company guaranty sr. unsec. notes 6.75%, 10/1/20 210,000 233,625 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 30,000 31,725 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 175,000 194,688 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 116,000 117,450 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 125,000 111,406 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 196,000 138,670 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 100,000 74,250 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 130,000 129,025 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 88,000 91,410 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 90,000 91,688 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Consumer cyclicals cont. Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 $125,000 $130,938 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 83,000 86,320 Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 200,000 208,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 200,000 206,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 48,000 47,400 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 109,000 108,728 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 155,000 153,838 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 40,000 40,550 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 153,000 155,678 Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) 40,000 40,800 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 165,000 168,300 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 145,000 147,900 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 461,000 458,695 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 45,000 38,250 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 145,000 155,513 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 313,000 320,043 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 105,000 109,856 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 261,000 266,873 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 95,000 98,563 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 15,000 15,919 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 30,000 31,575 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 201,000 206,528 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 20,000 20,850 SugarHouse HSP Gaming Prop. Mezz LP/ SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 169,000 168,578 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 300,000 307,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 70,000 70,175 12 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Consumer cyclicals cont. Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 $70,000 $70,350 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 160,000 162,600 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 87,000 83,738 Consumer staples (1.3%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 340,000 355,300 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 200,000 209,000 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 113,000 110,175 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 104,000 106,080 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 395,000 405,863 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 135,000 142,088 JBS USA Lux SA/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 83,000 85,075 KFC Holding Co./Pizza Hut Holdings, LLC/ Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 115,000 116,725 KFC Holding Co./Pizza Hut Holdings, LLC/ Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 115,000 117,444 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 90,000 89,044 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 65,000 65,163 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 80,000 81,200 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 80,000 79,800 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 145,000 150,075 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 62,000 63,550 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 290,000 291,450 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 218,000 234,350 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 38,362 27,237 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 85,000 93,075 Energy (6.3%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 90,000 93,150 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 70,000 71,663 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 94,000 94,940 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 150,000 153,375 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Energy cont. Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) $96,000 $84,720 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 18,000 16,245 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 268,000 238,520 CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 90,000 42,750 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 150,000 153,047 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 143,000 154,261 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 25,000 25,500 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 256,000 264,640 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 65,000 64,871 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 28,000 29,015 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 95,000 87,638 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 32,000 28,800 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 63,000 68,198 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 130,000 130,741 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 50,000 49,000 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 105,000 112,088 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 334,000 307,280 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 82,000 88,125 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 217,000 246,566 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 130,000 135,525 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 80,000 93,177 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 152,000 158,460 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 167,000 173,054 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 105,000 105,788 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656%, 6/7/22 (Russia) 430,000 478,375 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 100,000 105,000 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 95,000 96,862 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Energy cont. Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 $110,000 $112,750 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 155,000 158,875 Parsley Energy, LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 45,000 45,153 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 200,000 205,425 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 285,000 283,458 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 5.625%, 5/20/43 (Brazil) 156,000 115,315 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 763,000 823,086 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 1,607,000 1,542,720 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 605,000 598,164 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 688,000 264,880 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 1,065,000 405,765 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 760,000 292,600 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6.625%, 6/15/35 (Mexico) 380,000 374,300 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 475,000 394,250 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,875,000 1,708,085 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 6,000 5,610 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 45,000 47,475 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 160,000 167,600 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 76,000 74,100 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 26,000 25,545 Sabine Pass Liquefaction, LLC sr. notes 6.25%, 3/15/22 100,000 109,375 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 230,000 246,675 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 100,000 106,250 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 100,000 100,875 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 535,000 28,088 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Energy cont. SandRidge Energy, Inc. escrow company guaranty notes 8.75%, 6/1/20 F $149,000 $298 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 133,000 140,980 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 20,000 2 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 107,000 109,140 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 81,000 76,343 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 43,000 43,753 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 180,000 182,250 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 80,000 79,200 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 40,000 39,700 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) † 45,000 900 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 45,000 45,956 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 30,000 9,000 Whiting Petroleum Corp. company guaranty sr. unsec. sub. notes 6.50%, 10/1/18 100,000 99,500 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 165,000 170,186 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 39,000 43,583 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 164,000 176,300 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 172,000 176,300 Financials (4.2%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 150,000 144,750 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 313,000 363,055 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 85,000 84,788 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 72,000 91,080 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 50,000 50,563 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 80,000 83,600 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 75,000 77,337 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 125,000 128,750 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 175,000 185,938 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 325,000 338,813 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 174,000 173,783 14 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Financials cont. Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 $134,000 $135,340 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 100,000 55,500 Dresdner Funding Trust I jr. unsec. sub. notes 8.151%, 6/30/31 250,000 289,688 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 80,000 79,600 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 53,000 52,868 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 220,000 232,410 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 235,000 239,994 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 195,000 193,538 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 10,000 10,038 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 125,000 134,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 100,000 103,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 270,000 273,375 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 64,000 66,720 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 83,000 86,528 Provident Funding Associates LP/ PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 245,000 246,531 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 200,000 189,500 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7.75%, 5/29/18 (Russia) 900,000 953,874 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 250,000 271,250 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 50,000 54,375 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 46,000 46,345 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 25,000 21,813 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 131,000 134,930 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152%, perpetual maturity (Jersey) EUR 200,000 221,596 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 $198,000 201,960 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 255,000 271,740 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Financials cont. VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) $1,548,000 $1,625,957 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 700,000 752,500 VTB Bank PJSC via VTB Eurasia DAC 144A unsec. sub. FRN 9.50%, perpetual maturity (Russia) 300,000 321,000 Health care (2.4%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 225,000 232,031 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 85,000 84,469 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 176,000 176,000 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 155,000 163,331 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 50,000 52,570 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 34,000 33,193 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 135,000 136,350 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 247,000 171,665 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 120,000 38,400 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 25,000 21,125 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 132,000 139,590 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 158,000 134,300 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 200,000 175,250 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 156,000 160,680 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 130,000 134,388 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 227,000 247,998 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 74,000 83,990 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 50,000 50,125 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 150,000 160,500 Kinetic Concepts, Inc./KCI USA, Inc. 144A notes 9.625%, 10/1/21 65,000 68,738 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 132,000 118,140 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 60,000 61,800 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 105,000 106,575 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Health care cont. Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R $135,000 $136,793 Ortho-Clinical Diagnostics, Inc./Ortho- Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 245,000 217,438 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 203,000 211,120 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 478,000 498,315 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 90,000 91,575 Tenet Healthcare Corp. company guaranty sr. FRN 4.463%, 6/15/20 155,000 156,163 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 342,000 361,665 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 35,000 35,350 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 164,000 171,790 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 150,000 112,688 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 289,000 218,195 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 80,000 60,000 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 114,000 96,330 Technology (1.6%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 74,000 31,820 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 463,000 405,125 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5.75%, 4/15/23 157,000 163,869 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 217,000 230,020 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 371,000 411,876 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 180,000 191,700 First Data Corp. 144A notes 5.75%, 1/15/24 170,000 175,420 First Data Corp. 144A sr. notes 5.375%, 8/15/23 150,000 155,625 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 156,000 165,118 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 264,000 271,920 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 188,000 195,990 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 51,000 53,423 CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Technology cont. Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R $210,000 $223,125 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 181,000 188,693 Solera, LLC / Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 125,000 140,625 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 230,000 251,876 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 $213,000 231,638 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 190,000 182,400 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 332,000 343,620 Utilities and power (1.5%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 280,000 278,600 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 85,000 84,150 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 180,000 200,700 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 50,000 54,342 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 335,000 323,275 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 50,000 52,250 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 40,000 41,900 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 290,000 307,807 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 20,000 19,100 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 358,000 364,265 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 70,000 64,575 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 221,000 246,415 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 280,000 289,100 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 195,000 133,088 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 93,000 96,953 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 148,000 139,860 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 80,000 79,600 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 155,000 160,038 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4.50%, 11/1/23 69,000 70,016 16 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.3%)* cont. Principal amount Value Utilities and power cont. Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 $199,000 $201,488 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 119,000 1,190 Total corporate bonds and notes (cost $68,617,868) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.3%)* Principal amount Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $435,000 $415,384 Argentina (Republic of) 144A sr. unsec. notes 7.50%, 4/22/26 (Argentina) 1,192,000 1,248,705 Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 2,500 805,611 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) $430,000 467,356 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 2,075,000 2,376,290 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7.00%, 4/4/44 (Costa Rica) 200,000 182,718 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.375%, 3/24/21 (Croatia) 360,000 391,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.00%, 1/26/24 (Croatia) 400,000 434,000 Egypt (Government of) 144A sr. unsec. notes 5.875%, 6/11/25 (Egypt) 555,000 503,463 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 593,000 612,948 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 410,000 403,840 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 16,000 10,361 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/34 (Greece) †† EUR 47,000 32,181 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 674,000 476,903 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 940,933 689,181 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 1,535,267 1,146,477 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 585,533 449,987 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/27 (Greece) †† EUR 65,000 51,771 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 173,000 140,650 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 1,278,753 1,050,723 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 224,000 187,270 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.3%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 1,019,192 $867,605 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $300,000 309,750 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 2/17/37 (Indonesia) 575,000 664,844 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 330,750 Mexico (Republic of) sr. unsec. notes 5.75%, 10/12/10 (Mexico) 220,000 204,353 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 235,000 244,400 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 354,000 600,030 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 200,000 215,000 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero %, 5/31/40 (Ukraine) 361,000 108,618 Ukraine (Government of) 144A unsec. notes 7.75%, 9/1/27 (Ukraine) 176,000 163,437 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7.00%, 3/31/38 (Venezuela) 265,000 113,950 Total foreign government and agency bonds and notes (cost $16,219,783) SENIOR LOANS (1.8%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 $213,947 $197,366 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 140,000 141,680 Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 140,056 121,674 Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 214,235 185,314 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 (In default) † 264,788 291,929 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 328,018 330,376 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 4.00%, 10/17/23 360,000 363,150 Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 235,000 255,465 Cortes NP Intermediate Holding II Corp. bank term loan FRN Ser. B, 6.00%, 11/30/23 65,000 65,433 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 33,896 34,129 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 121,875 122,586 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 6,000 6,263 First Data Corp. bank term loan FRN 3.524%, 3/24/21 98,971 99,898 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.25%, 7/6/21 79,710 79,697 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 222,470 193,827 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.356%, 1/30/19 319,000 258,656 Krono’s, Inc. bank term loan FRN 9.25%, 11/1/24 80,000 82,288 Krono’s, Inc. bank term loan FRN 5.00%, 11/1/23 45,000 45,366 Putnam VT Diversified Income Fund 17 SENIOR LOANS (1.8%)* c cont. Principal amount Value MEG Energy Corp. bank term loan FRN Ser. B, 3.75%, 3/31/20 $234,383 $226,034 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 148,500 150,319 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 173,383 150,685 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 78,000 77,293 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 159,600 160,957 Solenis International LP bank term loan FRN 7.75%, 7/31/22 31,000 30,419 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 54,964 49,880 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 108,028 104,877 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 5.25%, 8/5/20 115,122 114,752 Total senior loans (cost $4,047,511) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.5%)* date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jan-17/$99.46 $50,000,000 $191,000 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Jan-17/95.39 3,000,000 9,150 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.77 3,750,000 206,812 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.58 3,750,000 199,763 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.02 3,750,000 178,688 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 3,750,000 171,638 USD/JPY (Call) May-17/JPY118.00 4,325,900 108,407 Total purchased options outstanding (cost $637,753) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.4019/3 month USD-LIBOR-BBA/ Jan-19 Jan-17/1.4019 $19,895,600 $2,586 Citibank, N.A. 2.226/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.226 9,947,800 28,650 2.11875/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.11875 9,947,800 5,372 Credit Suisse International 1.95275/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/1.95275 9,947,800 298 Goldman Sachs International 2.462/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.462 14,921,700 218,155 2.4775/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.4775 9,947,800 163,144 PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International cont. 2.2125/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.2125 $9,947,800 $21,686 1.1735/3 month USD-LIBOR-BBA/ Jan-18 Jan-17/1.1735 39,791,200 1,990 JPMorgan Chase Bank N. A. 2.2095/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.2095 9,947,800 24,372 Total purchased swap options outstanding (cost $429,844) COMMON STOCKS (0.2%)* Shares Value Halcon Resources Corp. † 11,413 $106,597 Milagro Oil & Gas, Inc. (Units) F 98 7,938 SandRidge Energy, Inc. † 1,427 33,606 Texas Competitive Electric Holdings Co., Inc. (Rights) F 10,368 13,478 Tribune Media Co. Class 1C F 55,356 13,839 Vistra Energy Corp. 10,368 160,705 Total common stocks (cost $466,820) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 $177,292 Total preferred stocks (cost $175,813) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Navistar International Corp. cv. sr. unsec. sub. bonds 4.50%, 10/15/18 $64,000 $63,080 SandRidge Energy, Inc. cv. company guaranty sr. unsec. sub. notes zero %, 10/4/20 33,659 41,926 Total convertible bonds and notes (cost $88,343) Expiration WARRANTS (—%)* † date Strike price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 3,100 $7,130 Seventy Seven Energy, Inc. 8/1/21 23.82 172 3,526 Total warrants (cost $688) Principal amount/ SHORT-TERM INVESTMENTS (10.3%)* shares Value Putnam Short Term Investment Fund 0.69% L Shares 6,506,207 $6,506,207 State Street Institutional U. S. Government Money Market Fund, Premier Class 0.42% P Shares 140,000 140,000 U.S. Treasury Bills 0.439%, 2/16/17 ∆ § $1,862,000 1,860,998 U.S. Treasury Bills 0.446%, 2/9/17 ∆ § 3,092,000 3,090,578 U.S. Treasury Bills 0.472%, 2/2/17 ∆ 180,000 179,937 U.S. Treasury Bills 0.387%, 1/26/17 ∆ § 4,962,000 4,960,665 U.S. Treasury Bills 0.387%, 1/19/17 ∆ § 530,000 529,902 U.S. Treasury Bills 0.467%, 1/12/17 ∆ § 4,954,000 4,953,505 Total short-term investments (cost $22,221,520) Total investments (cost $300,058,365) 18 Putnam VT Diversified Income Fund Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reportingperiod. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or deliv- ered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $216,709,630. †This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡Income may be received in cash or additional securities at the discretion of theissuer. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reportingperiod. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $103,289,473 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.5% Canada 1.0% Greece 2.1 Indonesia 0.7 Russia 2.0 Luxembourg 0.5 Argentina 1.5 Other 2.4 Brazil 1.3 Total 100.0% Mexico 1.0 Putnam VT Diversified Income Fund 19 FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $77,248,138) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. Australian Dollar Buy 1/18/17 $412,919 $433,546 $(20,627) British Pound Sell 3/16/17 376,420 382,273 5,853 Canadian Dollar Buy 1/18/17 1,014,832 1,004,278 10,554 Chinese Yuan (Offshore) Sell 2/16/17 2,110,873 2,153,129 42,256 Euro Sell 3/16/17 1,109,200 1,122,086 12,886 Hong Kong Dollar Sell 2/16/17 1,145,592 1,146,338 746 Japanese Yen Buy 2/16/17 1,100,114 1,091,985 8,129 Japanese Yen Sell 2/16/17 1,083,993 1,161,986 77,993 New Zealand Dollar Sell 1/18/17 339,276 313,113 (26,163) Norwegian Krone Sell 3/16/17 648,672 667,779 19,107 Swedish Krona Buy 3/16/17 75,535 74,970 565 Barclays Bank PLC Australian Dollar Sell 1/18/17 428,068 410,775 (17,293) British Pound Sell 3/16/17 851,359 875,641 24,282 Canadian Dollar Buy 1/18/17 529,950 556,046 (26,096) Euro Sell 3/16/17 1,494,040 1,469,612 (24,428) Japanese Yen Sell 2/16/17 309,079 344,959 35,880 New Zealand Dollar Sell 1/18/17 1,081,572 1,079,565 (2,007) Swiss Franc Buy 3/16/17 32,847 33,162 (315) Citibank, N.A. Australian Dollar Buy 1/18/17 322,096 339,989 (17,893) Brazilian Real Buy 1/3/17 782,438 753,432 29,006 Brazilian Real Sell 1/3/17 782,438 760,734 (21,704) Brazilian Real Sell 4/3/17 763,561 735,310 (28,251) British Pound Sell 3/16/17 656,790 674,592 17,802 Canadian Dollar Buy 1/18/17 603,178 607,557 (4,379) Chinese Yuan (Offshore) Sell 2/16/17 1,049,600 1,076,879 27,279 Euro Sell 3/16/17 2,003,005 1,998,620 (4,385) Japanese Yen Sell 2/16/17 1,047,578 1,079,479 31,901 Mexican Peso Buy 1/18/17 280,495 281,043 (548) New Zealand Dollar Sell 1/18/17 1,078,239 1,083,049 4,810 South African Rand Buy 1/18/17 7,336 7,316 20 Credit Suisse International Canadian Dollar Buy 1/18/17 2,140,212 2,156,616 (16,404) Canadian Dollar Sell 1/18/17 2,150,716 2,151,401 685 Hong Kong Dollar Sell 2/16/17 925,427 925,896 469 Swedish Krona Buy 3/16/17 1,099,061 1,090,808 8,253 Goldman Sachs International Australian Dollar Sell 1/18/17 191,166 143,544 (47,622) British Pound Sell 3/16/17 541,852 556,942 15,090 Canadian Dollar Buy 1/18/17 454,115 462,651 (8,536) Euro Sell 3/16/17 746,861 722,520 (24,341) Japanese Yen Sell 2/16/17 1,144,866 1,307,014 162,148 New Taiwan Dollar Sell 2/16/17 1,065,274 1,076,285 11,011 New Zealand Dollar Sell 1/18/17 1,641,801 1,709,821 68,020 Norwegian Krone Buy 3/16/17 1,093,737 1,085,678 8,059 Norwegian Krone Sell 3/16/17 1,083,229 1,111,414 28,185 Russian Ruble Buy 3/16/17 1,139,381 1,084,998 54,383 South Korean Won Sell 2/16/17 1,022,148 1,055,230 33,082 Swedish Krona Buy 3/16/17 131,858 130,903 955 20 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $77,248,138) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 1/18/17 $56,773 $60,181 $(3,408) Canadian Dollar Buy 1/18/17 1,078,152 1,088,763 (10,611) Euro Sell 3/16/17 537,804 532,612 (5,192) Hong Kong Dollar Sell 2/16/17 1,144,108 1,144,700 592 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 1,273,816 1,407,716 (133,900) British Pound Sell 3/16/17 508,519 523,973 15,454 Canadian Dollar Buy 1/18/17 1,053,643 1,058,735 (5,092) Chinese Yuan (Offshore) Sell 2/16/17 1,061,272 1,076,350 15,078 Euro Sell 3/16/17 1,417,346 1,447,387 30,041 Hong Kong Dollar Sell 2/16/17 1,169,428 1,170,032 604 Japanese Yen Buy 2/16/17 243,538 203,910 39,628 New Taiwan Dollar Sell 2/16/17 1,065,270 1,069,797 4,527 New Zealand Dollar Sell 1/18/17 1,342,591 1,317,592 (24,999) Norwegian Krone Sell 3/16/17 1,226,880 1,263,604 36,724 South Korean Won Sell 2/16/17 1,022,148 1,059,851 37,703 Swedish Krona Buy 3/16/17 1,166,450 1,160,872 5,578 Swiss Franc Sell 3/16/17 8,286 9,037 751 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/17 1,027,320 1,089,680 (62,360) British Pound Sell 3/16/17 813,457 835,709 22,252 Canadian Dollar Buy 1/18/17 1,085,080 1,093,319 (8,239) Euro Sell 3/16/17 831,372 821,702 (9,670) New Zealand Dollar Sell 1/18/17 2,111,413 2,145,304 33,891 Swedish Krona Buy 3/16/17 1,096,659 1,083,342 13,317 State Street Bank and Trust Co. Australian Dollar Sell 1/18/17 775,341 760,619 (14,722) Canadian Dollar Buy 1/18/17 1,927,458 1,963,822 (36,364) Euro Sell 3/16/17 1,774,614 1,776,128 1,514 Japanese Yen Buy 2/16/17 975,375 1,049,324 (73,949) Japanese Yen Sell 2/16/17 944,024 1,053,848 109,824 New Zealand Dollar Sell 1/18/17 994,774 1,018,983 24,209 Swedish Krona Buy 3/16/17 1,140,505 1,100,717 39,788 UBS AG Australian Dollar Buy 1/18/17 619,523 656,501 (36,978) British Pound Sell 3/16/17 822,840 844,989 22,149 Euro Sell 3/16/17 1,096,629 1,085,937 (10,692) New Zealand Dollar Sell 1/18/17 1,019,147 1,031,230 12,083 WestPac Banking Corp. Australian Dollar Sell 1/18/17 252,556 238,500 (14,056) Canadian Dollar Sell 1/18/17 424,467 423,089 (1,378) Euro Sell 3/16/17 1,076,241 1,089,319 13,078 Total Putnam VT Diversified Income Fund 21 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/16 (premiums $2,012,263) Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Bank of America N.A. (2.0514)/3 month USD-LIBOR-BBA/Jan-19 Jan-17/2.0514 $19,895,600 $1,194 Citibank, N.A. (1.95275)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/1.95275 9,947,800 298 2.776/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.776 9,947,800 1,194 2.28475/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.28475 9,947,800 78,090 Credit Suisse International 2.73/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.73 9,947,800 696 Goldman Sachs International (1.52275)/3 month USD-LIBOR-BBA/Jan-18 Jan-17/1.52275 39,791,200 398 2.7625/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.7625 9,947,800 796 2.6875/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.6875 9,947,800 6,068 2.657/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.657 14,921,700 6,416 (2.242)/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.242 14,921,700 49,689 (2.2675)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.2675 9,947,800 49,739 (2.3725)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.3725 9,947,800 97,488 (2.352)/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.352 14,921,700 116,838 JPMorgan Chase Bank N.A. 2.762/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.762 9,947,800 1,393 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 536,448 Total WRITTEN OPTIONS Expiration OUTSTANDING at 12/31/16 date/strike Contract (premiums $554,249) price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Jan-17/$99.46 $50,000,000 $202,500 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.02 3,750,000 178,688 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 3,750,000 171,638 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 3,750,000 150,562 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 3,750,000 150,562 WRITTEN OPTIONS OUTSTANDING at 12/31/16 Expiration date/ Contract (premiums $554,249) cont. strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$99.08 $3,750,000 $143,512 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 3,750,000 143,512 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.52 3,750,000 122,438 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.33 3,750,000 115,425 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/95.39 3,000,000 13,230 USD/JPY (Call) May-17/JPY125.00 4,325,900 36,640 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/16 Counterparty Fixed right or obligation % to Expira- receive or (pay)/ tion Premium Unrealized Floating rate index/ date/ receivable/ appreciation/ Maturity date strike Contract amount (payable) (depreciation) Barclays Bank PLC (0.625)/6 month JPY-LIBOR-BBA/ Feb-17/ Feb-37 (Purchased) 0.625 JPY 593,500,000 $(48,480) $37,578 (0.66)/6 month JPY-LIBOR-BBA/ Feb-17/ Feb-37 (Purchased) 0.66 JPY 593,500,000 (48,290) 22,445 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/16 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3.00%, 1/1/47 $14,000,000 1/18/17 $13,919,063 Federal National Mortgage Association, 2.50%, 1/1/47 8,000,000 1/18/17 7,618,751 Total 22 Putnam VT Diversified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/16 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) JPMorgan Chase Bank N.A. MXN 32,807,000 $— 1/1/26 1 month MXN-TIIE-BANXICO 6.16% $(181,820) MXN 33,655,000 — 10/6/21 1 month MXN-TIIE-BANXICO 5.93% (109,556) MXN 13,601,000 — 10/8/21 1 month MXN-TIIE-BANXICO 5.895% (45,293) MXN 14,098,000 — 10/26/21 1 month MXN-TIIE-BANXICO 6.09% (42,154) Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/16 Upfront Unrealized premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) $287,964 E $(10) 4/24/47 3 month USD-LIBOR-BBA 1.92% $(43,487) 4,766,000 E 13,018 3/15/27 3 month USD-LIBOR-BBA 2.50% 67,956 27,737,000 E 46,499 3/15/22 3 month USD-LIBOR-BBA 2.15% 204,571 4,436,900 E 20,025 3/15/47 3 month USD-LIBOR-BBA 2.704% 119,873 112,255,800 E (187,755) 3/15/27 2.4885% 3 month (1,364,310) USD-LIBOR-BBA 23,452,300 E (26,053) 3/15/22 2.132% 3 month (139,445) USD-LIBOR-BBA 137,747,500 E (40,624) 3/15/19 1.6065% 3 month (170,934) USD-LIBOR-BBA AUD 4,378,000 E 2,085 3/22/22 2.70% 6 month AUD-BBR- (436) BBSW AUD 1,972,000 E 597 3/22/27 3.10% 6 month AUD-BBR- (8,008) BBSW CAD 2,521,000 E (22) 9/8/26 3 month CAD-BA-CDOR 1.58% (66,931) CAD 2,521,000 E (22) 9/8/26 3 month CAD-BA-CDOR 1.6275% (62,887) CAD 4,264,000 E (37) 10/19/26 1.8475% 3 month 77,301 CAD-BA-CDOR CAD 57,000 E (97) 3/15/22 3 month CAD-BA-CDOR 1.60% 97 CAD 6,526,000 E (2,351) 3/15/27 2.07% 3 month (51,292) CAD-BA-CDOR CHF 18,000 E 14 3/15/22 6 month CHF-LIBOR-BBA 0.25% (14) CHF 1,205,000 E 1,665 3/15/27 0.25% 6 month (6,791) CHF-LIBOR-BBA EUR 58,228,000 E 68,509 3/15/22 0.20% 6 month (200,080) EUR-EURIBOR- REUTERS EUR 2,102,000 E (4,878) 3/15/27 0.40% 6 month 61,783 EUR-EURIBOR- REUTERS EUR 6,999,000 E (102,562) 3/15/27 0.82% 6 month (187,921) EUR-EURIBOR- REUTERS GBP 2,758,000 E (41) 9/8/26 1.075% 6 month 81,126 GBP-LIBOR-BBA GBP 2,601,000 E (36) 10/19/26 6 month GBP-LIBOR-BBA 1.386% (31,283) GBP 15,633,000 E (18,683) 3/15/22 1.06% 6 month (170,191) GBP-LIBOR-BBA GBP 5,971,000 E 25,646 3/15/27 1.50% 6 month (146,451) GBP-LIBOR-BBA JPY 141,909,000 E (42) 2/22/37 6 month JPY-LIBOR-BBA 0.56% (25,769) MXN 11,170,000 (8) 12/3/26 7.715% 1 month MXN-TIIE- 7,172 BANXICO NOK 19,610,000 E 1,803 3/15/22 1.65% 6 month (6,140) NOK-NIBOR-NIBR NOK 2,000 E — 3/15/27 6 month NOK-NIBOR-NIBR 2.05% 1 NZD 2,838,000 E (2,665) 3/15/27 3 month NZD-BBR-FRA 3.70% 22,301 Putnam VT Diversified Income Fund 23 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/16 cont. Upfront Unrealized premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) NZD 14,894,000 E $3,289 3/15/22 3 month NZD-BBR-FRA 3.18% $22,823 SEK 61,386,000 E 2,506 3/15/22 0.35% 3 month (3,443) SEK-STIBOR-SIDE SEK 229,000 E 3 3/15/27 1.25% 3 month (229) SEK-STIBOR-SIDE ZAR 13,209,000 (12) 10/11/26 8.32625% 3 month ZAR-JIBAR- (2,260) SAFEX Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $632,511 $— 1/12/42 4.00% (1 month Synthetic TRS $95 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 152,743 — 1/12/40 4.00% (1 month Synthetic MBX 406 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 348,233 — 1/12/39 6.00% (1 month Synthetic TRS (3,665) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 393,871 — 1/12/40 4.00% (1 month Synthetic MBX 1,047 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 49,850 — 1/12/38 6.50% (1 month Synthetic TRS (317) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 185,568 — 1/12/41 5.00% (1 month Synthetic MBX Index 182 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 876,827 — 1/12/40 4.00% (1 month Synthetic MBX 2,332 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 745,067 — 1/12/40 4.50% (1 month Synthetic MBX (276) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 461,502 — 1/12/39 (6.00%) 1 month Synthetic MBX 3,928 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 542,263 — 1/12/41 5.00% (1 month Synthetic TRS Index 284 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 326,306 — 1/12/41 5.00% (1 month Synthetic TRS Index 171 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 414,025 — 1/12/41 5.00% (1 month Synthetic TRS Index 217 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 560,036 — 1/12/38 6.50% (1 month Synthetic TRS (3,561) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 80,338 — 1/12/38 6.50% (1 month Synthetic TRS (511) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,139,101 — 1/12/41 (5.00%) 1 month Synthetic TRS 1,187 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 24 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $530,927 $— 1/12/41 (4.00%) 1 month Synthetic TRS $169 USD-LIBOR Index 4.00% 30 year Fannie Mae pools 876,677 — 1/12/43 (3.50%) 1 month Synthetic TRS 95 USD-LIBOR Index 3.50% 30 year Fannie Mae pools 1,466,067 — 1/12/40 5.00% (1 month Synthetic MBX (4,057) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,272,538 — 1/12/41 5.00% (1 month Synthetic MBX (16,739) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,532,135 — 1/12/38 (6.50%) 1 month Synthetic MBX 42,164 USD-LIBOR Index 6.50% 30 year Fannie Mae pools EUR 2,664,000 — 9/15/17 (0.4975%) Eurostat Eurozone 4,543 HICP excluding tobacco EUR 1,332,000 — 9/15/17 (0.46%) Eurostat Eurozone 3,323 HICP excluding tobacco EUR 1,895,000 — 9/15/17 (0.435%) Eurostat Eurozone 5,745 HICP excluding tobacco GBP 1,740,000 — 11/3/26 3.4531% GBP Non-revised UK (19,857) Retail Price Index Citibank, N.A. $732,520 — 1/12/41 5.00% (1 month Synthetic MBX (999) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 443,893 — 1/12/41 5.00% (1 month Synthetic MBX (605) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,146,323 — 1/12/41 5.00% (1 month Synthetic MBX (1,564) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 481,446 — 1/12/41 5.00% (1 month Synthetic MBX (657) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 512,001 — 1/12/38 (6.50%) 1 month Synthetic MBX 2,866 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 754,125 — 1/12/41 5.00% (1 month Synthetic TRS Index 395 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 801,848 — 1/12/41 (5.00%) 1 month Synthetic TRS 835 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 883,453 — 1/12/41 (5.00%) 1 month Synthetic TRS 921 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 737,314 — 1/12/41 5.00% (1 month Synthetic MBX Index 386 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,406,306 — 1/12/41 5.00% (1 month Synthetic MBX Index 737 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 646,885 — 1/12/44 3.50% (1 month Synthetic TRS (171) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 25 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont. $323,768 $— 1/12/44 3.50% (1 month Synthetic TRS $(86) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 421,938 — 1/12/44 3.50% (1 month Synthetic TRS (112) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 581,735 — 1/12/43 3.50% (1 month Synthetic TRS (63) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 467,126 — 1/12/43 3.50% (1 month Synthetic TRS (51) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,119,474 — 1/12/43 3.50% (1 month Synthetic TRS (122) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 3,116,343 — 1/12/45 4.00% (1 month Synthetic TRS (2,935) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,276,711 — 1/12/45 4.00% (1 month Synthetic TRS (1,202) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,263,596 — 1/12/45 3.50% (1 month Synthetic TRS (726) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,252,025 — 1/12/41 (4.00%) 1 month Synthetic TRS 398 USD-LIBOR Index 4.00% 30 year Fannie Mae pools Deutsche Bank AG 512,001 — 1/12/38 (6.50%) 1 month Synthetic MBX 2,866 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 639,491 — 1/12/39 6.00% (1 month Synthetic TRS (6,730) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 232,309 — 1/12/38 6.50% (1 month Synthetic TRS (1,477) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,569,927 — 1/12/42 4.00% (1 month Synthetic TRS 236 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,569,927 — 1/12/42 4.00% (1 month Synthetic TRS 236 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 358,587 — 1/12/38 (6.50%) 1 month Synthetic MBX 2,007 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 134,703 — 1/12/38 (6.50%) 1 month Synthetic MBX 754 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 93,523 — 1/12/39 6.00% (1 month Synthetic TRS (984) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 999,583 — 1/12/40 4.00% (1 month Synthetic TRS (7,341) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 245,334 — 1/12/39 6.00% (1 month Synthetic TRS (2,582) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 26 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $490,624 $— 1/12/39 6.00% (1 month Synthetic TRS $(5,163) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 250,368 — 1/12/38 (6.50%) 1 month Synthetic MBX 1,402 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 491,241 — 1/12/38 (6.50%) 1 month Synthetic MBX 2,750 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 300,405 — 1/12/38 (6.50%) 1 month Synthetic MBX 1,682 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 23,040 — 1/12/38 (6.50%) 1 month Synthetic MBX 129 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 61,394 — 1/12/38 (6.50%) 1 month Synthetic MBX 344 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 16,477 — 1/12/38 6.50% (1 month Synthetic TRS (105) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 315,067 — 1/12/38 6.50% (1 month Synthetic TRS (2,003) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,044,225 — 1/12/42 4.00% (1 month Synthetic TRS 307 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 250,543 — 1/12/39 6.00% (1 month Synthetic TRS (2,637) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 1,767,100 — 1/12/42 4.00% (1 month Synthetic TRS 265 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 269,342 — 1/12/41 4.00% (1 month Synthetic TRS (86) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,172,802 — 1/12/41 (5.00%) 1 month Synthetic TRS 1,222 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,334,730 — 1/12/44 3.50% (1 month Synthetic TRS (354) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,065,573 — 1/12/44 3.50% (1 month Synthetic TRS (282) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 654,037 — 1/12/44 3.50% (1 month Synthetic TRS (173) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,267,170 — 1/12/45 4.00% (1 month Synthetic TRS (1,193) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 820,730 — 1/12/43 (3.50%) 1 month Synthetic TRS 89 USD-LIBOR Index 3.50% 30 year Fannie Mae pools 2,280,309 — 1/12/45 4.00% (1 month Synthetic TRS (2,148) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 943,146 — 1/12/44 (3.00%) 1 month Synthetic TRS 2,261 USD-LIBOR Index 3.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 27 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $3,249,488 $— 1/12/41 (4.00%) 1 month Synthetic TRS $1,032 USD-LIBOR Index 4.00% 30 year Fannie Mae pools EUR 9,589,000 — 8/10/17 (0.63%) Eurostat Eurozone (19,279) HICP excluding tobacco EUR 3,166,000 — 8/11/17 (0.63%) Eurostat Eurozone (6,365) HICP excluding tobacco EUR 2,664,000 — 8/31/17 (0.27%) Eurostat Eurozone 14,975 HICP excluding tobacco EUR 2,664,000 — 9/1/17 (0.37%) Eurostat Eurozone 11,722 HICP excluding tobacco EUR 2,664,000 — 9/10/20 (0.7975%) Eurostat Eurozone 19,548 HICP excluding tobacco EUR 1,502,000 — 1/26/21 (0.75%) Eurostat Eurozone 22,827 HICP excluding tobacco GBP 870,000 — 11/10/26 3.56% GBP Non-revised UK 4,310 Retail Price Index GBP 870,000 — 11/18/26 3.52% GBP Non-revised UK (1,029) Retail Price Index JPMorgan Chase Bank N.A. $2,484,792 — 1/12/41 4.00% (1 month Synthetic TRS (789) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,886,463 — 1/12/41 4.00% (1 month Synthetic TRS (599) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 391,843 — 1/12/41 4.00% (1 month Synthetic TRS (124) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,172,802 — 1/12/41 (5.00%) 1 month Synthetic TRS 1,222 USD-LIBOR Index 5.00% 30 year Fannie Mae pools EUR 1,332,000 — 9/4/20 (0.8675%) Eurostat Eurozone 4,610 HICP excluding tobacco EUR 1,332,000 — 9/7/20 (0.85%) Eurostat Eurozone 5,914 HICP excluding tobacco EUR 1,607,000 — 1/27/21 (0.755%) Eurostat Eurozone 23,983 HICP excluding tobacco EUR 1,322,000 — 1/26/21 (0.75%) Eurostat Eurozone 20,091 HICP excluding tobacco JPMorgan Securities LLC $1,025,940 — 1/12/44 4.00% (1 month Synthetic TRS (805) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 470,929 — 1/12/43 (3.50%) 1 month Synthetic TRS 51 USD-LIBOR Index 3.50% 30 year Fannie Mae pools Total $— 28 Putnam VT Diversified Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N. A. CMBX NA BBB– Index BBB–/P $5,468 $80,000 5/11/63 300 bp $963 CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp 691 CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp 1,891 CMBX NA BBB– Index BBB–/P 20,577 361,000 5/11/63 300 bp 247 Credit Suisse International CMBX NA BB Index — (76,205) 543,000 1/17/47 (500 bp) (4,406) CMBX NA BB Index — (42,255) 2,394,000 5/11/63 (500 bp) 272,382 CMBX NA BB Index — (95,936) 586,000 1/17/47 (500 bp) (18,451) CMBX NA BB Index — (1,136) 117,000 1/17/47 (500 bp) 14,335 CMBX NA BBB– Index BBB–/P 1,175 24,000 5/11/63 300 bp (177) CMBX NA BBB– Index BBB–/P 79,326 1,617,000 5/11/63 300 bp (11,738) CMBX NA BBB– Index BBB–/P 48,993 746,000 1/17/47 300 bp 6,981 CMBX NA BBB– Index BBB–/P 1,021,577 13,821,000 1/17/47 300 bp 243,224 Goldman Sachs International CMBX NA BB Index — (114,473) 1,119,000 5/11/63 (500 bp) 32,595 CMBX NA BB Index — (27,088) 179,000 1/17/47 (500 bp) (3,419) CMBX NA BB Index — (47,339) 324,000 5/11/63 (500 bp) (4,756) CMBX NA BB Index — (74,898) 443,000 1/17/47 (500 bp) (16,321) CMBX NA BBB– Index BBB–/P 11,031 228,000 5/11/63 300 bp (1,809) CMBX NA BBB– Index BBB–/P 11,359 229,000 5/11/63 300 bp (1,538) CMBX NA BBB– Index BBB–/P 11,164 229,000 5/11/63 300 bp (1,733) CMBX NA BBB– Index BBB–/P 12,206 234,000 5/11/63 300 bp (972) CMBX NA BBB– Index — (10,898) 134,000 1/17/47 (300 bp) (3,351) CMBX NA BBB– Index BBB–/P 3,859 49,000 1/17/47 300 bp 1,100 CMBX NA BBB– Index BBB–/P 93,678 1,344,000 1/17/47 300 bp 17,988 CMBX NA BBB– Index BBB–/P 227,880 3,083,000 1/17/47 300 bp 54,255 JPMorgan Securities LLC CMBX NA BB Index — (63,692) 453,000 5/11/63 (500 bp) (4,156) CMBX NA BB Index — (54,516) 376,000 5/11/63 (500 bp) (5,099) CMBX NA BB Index — (28,477) 198,000 5/11/63 (500 bp) (2,455) CMBX NA BB Index — (798) 6,000 5/11/63 (500 bp) (9) CMBX NA BBB– Index BBB–/P 40,048 724,000 5/11/63 300 bp (725) CMBX NA BBB– Index — (103,524) 1,124,000 1/17/47 (300 bp) (40,224) CMBX NA BBB– Index — (37,437) 450,000 1/17/47 (300 bp) (12,094) CMBX NA BBB– Index — (17,403) 220,000 1/17/47 (300 bp) (5,013) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2016. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Putnam VT Diversified Income Fund 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $13,839 Energy 140,203 —­ 7,938 Utilities and power 160,705 13,478 —­ Total common stocks Convertible bonds and notes —­ 105,006 —­ Corporate bonds and notes —­ 67,806,044 300 Foreign government and agency bonds and notes —­ 15,900,056 —­ Mortgage-backed securities —­ 104,824,691 —­ Preferred stocks 177,292 —­ —­ Purchased options outstanding —­ 1,065,458 —­ Purchased swap options outstanding —­ 466,253 —­ Senior loans —­ 3,940,313 —­ U.S. government and agency mortgage obligations —­ 81,297,814 —­ Warrants 7,130 3,526 —­ Short-term investments 6,646,207 15,575,585 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $475,592 $—­ Written options outstanding —­ (1,428,707) —­ Written swap options outstanding —­ (946,745) —­ Forward premium swap option contracts —­ 60,023 —­ TBA sale commitments —­ (21,537,814) —­ Interest rate swap contracts —­ (2,201,882) —­ Total return swap contracts —­ 98,737 —­ Credit default contracts —­ (316,151) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Accrued appreciation/ Investments in Balance as of discounts/ Realized (deprecia- Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) tion)# purchases from sales into Level 3† out of Level 3† 12/31/16 Common stocks*: Consumer cyclicals $13,838 $— $— $1 $— $— $— $— $13,839 Energy 260 — (42,343) 30,834 61,530 (42,343) — — 7,938 Total common stocks — — — Corporate bonds and notes $8 — (18,243) 18,533 2 — — — $300 Mortgage-backed securities $5,569,890 (398,099) (97,561) (395,282) 18,749 (1,352,464) — (3,345,233) $— Totals $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $(53,293) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level1 and Level2) can be found in the Statement of operations. Level 3 securities which are fair valued by Putnam Management, are not material to the fund. The accompanying notes are an integral part of these financial statements. 30 Putnam VT Diversified Income Fund Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $293,552,158) $291,645,631 Affiliated issuers (identified cost $6,506,207) (Note 5) 6,506,207 Cash 460,284 Foreign currency (cost $157,519) (Note 1) 157,720 Dividends, interest and other receivables 2,826,621 Receivable for shares of the fund sold 44,941 Receivable for investments sold 805,660 Receivable for sales of delayed delivery securities (Note 1) 21,390,071 Receivable for variation margin (Note 1) 4,651,662 Unrealized appreciation on forward premium swap option contracts (Note 1) 60,023 Unrealized appreciation on forward currency contracts (Note 1) 1,218,194 Unrealized appreciation on OTC swap contracts (Note 1) 865,913 Premium paid on OTC swap contracts (Note 1) 796,075 Total assets Liabilities Payable for investments purchased 133,725 Payable for purchases of delayed delivery securities (Note 1) 81,604,719 Payable for shares of the fund repurchased 259,278 Payable for compensation of Manager (Note 2) 100,425 Payable for custodian fees (Note 2) 74,953 Payable for investor servicing fees (Note 2) 38,031 Payable for Trustee compensation and expenses (Note 2) 146,040 Payable for administrative services (Note 2) 2,243 Payable for distribution fees (Note 2) 29,611 Payable for variation margin (Note 1) 5,083,563 Unrealized depreciation on OTC swap contracts (Note 1) 637,793 Premium received on OTC swap contracts (Note 1) 1,620,432 Unrealized depreciation on forward currency contracts (Note 1) 742,602 Written options outstanding, at value (premiums $2,566,512) (Notes 1 and 3) 2,375,452 TBA sale commitments, at value (proceeds receivable $21,313,789) (Note 1) 21,537,814 Collateral on certain derivative contracts, at value (Note 1) 140,000 Other accrued expenses 192,691 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $303,522,157 Undistributed net investment income (Note 1) 9,075,322 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (92,672,190) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (3,215,659) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $77,226,466 Number of shares outstanding 12,742,724 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.06 Computation of net asset value Class IB Net assets $139,483,164 Number of shares outstanding 22,984,697 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.07 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 31 Statement of operations Year ended 12/31/16 Investment income Interest (net of foreign tax of $277) (including interest income of $50,491 from investments in affiliated issuers) (Note 5) $14,687,330 Dividends 38,958 Total investment income Expenses Compensation of Manager (Note 2) 1,205,020 Investor servicing fees (Note 2) 154,474 Custodian fees (Note 2) 115,345 Trustee compensation and expenses (Note 2) 15,218 Distribution fees (Note 2) 357,318 Administrative services (Note 2) 6,444 Auditing and tax fees 156,486 Other 94,538 Fees waived and reimbursed by Manager (Note 2) (3,585) Total expenses Expense reduction (Note 2) (182) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (14,931,372) Net realized loss on swap contracts (Note 1) (1,183,581) Net realized gain on futures contracts (Note 1) 732,086 Net realized loss on foreign currency transactions (Note 1) (777,934) Net realized gain on written options (Notes 1 and 3) 2,444,848 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 944,572 Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 11,139,770 Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Decrease in net assets Operations: Net investment income $12,625,212 $13,081,041 Net realized loss on investments and foreign currency transactions (13,715,953) (3,295,342) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 12,084,342 (16,041,491) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (6,054,685) (9,358,571) Class IB (10,511,769) (16,632,738) Decrease from capital share transactions (Note 4) (19,551,770) (18,589,648) Total decrease in net assets Net assets: Beginning of year 241,834,253 292,671,002 End of year (including undistributed net investment income of $9,075,322 and $15,570,117, respectively) The accompanying notes are an integral part of these financial statements. 32 Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class IA­ 12/31/16­ $6.21­ .34­ (.03) .31­ (.46) $6.06­ 5.76­ $77,226­ .79 e 5.89 e 846 f 12/31/15­ 7.02­ .32­ (.47) (.66) 6.21­ 84,766­ .75­ 5.02­ 876 f 12/31/14­ 7.58­ .38­ (.32) .06­ (.62) 7.02­ .68­ 103,063­ .76­ 5.27­ 408 f 12/31/13­ 7.26­ .42­ .16­ .58­ (.26) 7.58­ 8.08­ 121,877­ .75­ 5.71­ 234 g 12/31/12­ 6.88­ .37­ .43­ .80­ (.42) 7.26­ 11.97­ 132,669­ .77­ 5.24­ 170 g Class IB­ 12/31/16­ $6.22­ .33­ (.04) .29­ (.44) $6.07­ 5.42­ $139,483­ 1.04 e 5.63 e 846 f 12/31/15­ 7.01­ .31­ (.46) (.64) 6.22­ 157,069­ 1.00­ 4.76­ 876 f 12/31/14­ 7.57­ .36­ (.32) .04­ (.60) 7.01­ .35­ 189,608­ 1.01­ 5.02­ 408 f 12/31/13­ 7.25­ .40­ .16­ .56­ (.24) 7.57­ 7.81­ 237,938­ 1.00­ 5.45­ 234 g 12/31/12­ 6.87­ .35­ .43­ .78­ (.40) 7.25­ 11.69­ 314,873­ 1.02­ 4.99­ 170 g a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover (%) December 31, 2013 586% December 31, 2012 546 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 33 Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth ofMassachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class ofshares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on 34 Putnam VT Diversified Income Fund the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it wasclosed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Putnam VT Diversified Income Fund 35 OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’sportfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the coun-terparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $487,982 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. 36 Putnam VT Diversified Income Fund At the close of the reporting period, the fund had a net liability position of $1,679,799 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,421,247 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $84,542,884 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $34,245,810 $16,067,438 $50,313,248 * 34,229,636 N/A 34,229,636 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from the expiration of a capital loss carryover, from defaulted bond interest, from realized gains and losses on certain futures contracts, from income on swap contracts, from interest-only securities and from a receivable purchase agreement. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $2,553,553 to decrease undistributed net investment income, $19,556,850 to decrease paid-in capital and $22,110,403 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,875,280 Unrealized depreciation (12,659,110) Net unrealized depreciation (9,783,830) Undistributed ordinary income 11,324,362 Capital loss carryforward (84,542,884) Cost for federal income tax purposes $307,994,649 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.546% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,585. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff Putnam VT Diversified Income Fund 37 who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $54,436 Class IB 100,038 Total $154,474 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $182 under the expense offsetarrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $167, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities, including TBA commitments (Long-term) $2,368,244,886 $2,395,952,311 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD $390,773,100 $3,132,262 $63,000,000 $286,172 EUR 8,311,100 $318,730 — $— Options opened USD 1,577,633,000 8,174,372 1,020,651,850 4,321,891 EUR — Options exercised USD (138,170,200) (1,020,310) — — EUR — Options expired USD (597,830,400) (1,681,353) (82,000,000) (339,063) EUR (8,311,100) (318,730) — — Options closed USD (1,029,537,400) (6,592,708) (914,325,950) (3,714,751) EUR — Written options outstanding at the end of the reporting period USD $202,868,100 $2,012,263 $87,325,900 $554,249 EUR — $— — $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 167,719 $983,623 106,520 $702,177 1,678,564 $9,492,831 3,051,843 $19,867,129 Shares issued in connection with reinvestment of distributions 1,100,852 6,054,685 1,471,473 9,358,571 1,904,306 10,511,769 2,607,012 16,632,738 1,268,571 7,038,308 1,577,993 10,060,748 3,582,870 20,004,600 5,658,855 36,499,867 Shares repurchased (2,165,628) (12,530,992) (2,629,952) (17,015,728) (5,859,238) (34,063,686) (7,434,152) (48,134,535) Net decrease (897,057) (1,775,297) 38 Putnam VT Diversified Income Fund Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Short Term Investment Fund* $16,506,406 $82,130,116 $92,130,315 $50,491 $6,506,207 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $78,000,000 Purchased currency options (contract amount) $4,000,000 Purchased swap option contracts (contract amount) $253,200,000 Written currency option contracts (contract amount) (Note 3) $1,000,000 Written TBA commitment option contracts (contract amount) (Note 3) $132,200,000 Written swap option contracts (contract amount) (Note 3) $379,600,000 Futures contracts (number of contracts) 100 Forward currency contracts (contract amount) $206,200,000 OTC interest rate swap contracts (notional) $6,200,000 Centrally cleared interest rate swap contracts (notional) $739,700,000 OTC total return swap contracts (notional) $128,400,000 OTC credit default contracts (notional) $32,200,000 Warrants (number of warrants) 2,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $995,633 Payables $1,311,784 Foreign exchange contracts Investments, Receivables 1,326,601 Payables 779,242 Equity contracts Investments 10,656 Payables — Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 2,292,487* Unrealized depreciation 5,251,117* Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Putnam VT Diversified Income Fund 39 The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(693,919) $(693,919) Foreign exchange contracts (20,373) — (747,849) — $(768,222) Interest rate contracts (3,753,658) 732,086 — (489,662) $(3,511,234) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $1,055,594 $1,055,594 Foreign exchange contracts — (11,737) — 955,769 — $944,032 Equity contracts 9,968 — $9,968 Interest rate contracts — 251,481 (92,083) — (1,821,141) $(1,661,743) Total 40 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 41 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Centrally cleared interest rate swap contracts § — — 4,651,662 — 4,651,662 OTC Total return swap contracts* # — 65,888 — — 6,538 2,866 88,098 — 55,820 51 — 219,261 OTC Credit default contracts* # — 479,392 — 279,444 — — 236,797 — 995,633 Futures contracts § — Forward currency contracts # 178,089 60,162 — 110,818 9,407 — 380,933 592 186,088 — — 69,460 175,335 34,232 13,078 1,218,194 Forward premium swap option contracts # — 60,023 — 60,023 Purchased swap options** # 2,586 — — 34,022 298 — 404,975 — 24,372 — 466,253 Purchased options** # — 1,065,458 — 1,065,458 Total Assets $— Liabilities: OTC Interest rate swap contracts* # $— $— $— $— $— $— $— $— $378,823 $— $— $— $— $— $— $378,823 Centrally cleared interest rate swap contracts § — — 5,079,997 — 5,079,997 OTC Total return swap contracts* # — 48,983 — 3,168 6,125 — 59,931 — 1,512 805 — 120,524 OTC Credit default contracts* # 54,344 — — — 912,781 — 303,886 — — 40,773 — 1,311,784 Futures contracts § — 3,566 — 3,566 Forward currency contracts # 46,790 70,139 — 77,160 16,404 — 80,499 19,211 163,991 — — 80,269 125,035 47,670 15,434 742,602 Forward premium swap option contracts # — Written swap options # 1,194 — — 79,582 696 — 327,432 — 537,841 — 946,745 Written options # — 1,428,707 — 1,428,707 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $(15,070) $(439,836) $— $375,563 $— $(1,179,136) $195,270 $— $— $— $— $— Net amount $78,347 $66,951 $(428,335) $— $(535) $2,866 $6,139 $(18,619) $— $— $(3,566) $(10,809) $50,300 $(13,438) $(2,356) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 10 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 42 Putnam VT Diversified Income Fund Putnam VT Diversified Income Fund 43 About the Trustees 44 Putnam VT Diversified Income Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) Mark C. Trenchard (Born 1962) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President and BSA Compliance Officer Officer, and Compliance Liaison Since 2010 Since 2002 Since 2004 Director of Operational Compliance, Janet C. Smith (Born 1965) Putnam Investments and Putnam Robert T. Burns (Born 1961) Vice President, Principal Financial Officer, Retail Management Vice President and Chief Legal Officer Principal Accounting Officer, and Assistant Since 2011 Treasurer Nancy E. Florek (Born 1957) General Counsel, Putnam Investments, Putnam Since 2007 Vice President, Director of Proxy Voting and Management, and Putnam RetailManagement Director of Fund Administration Services, Corporate Governance, Assistant Clerk, and Putnam Investments and PutnamManagement Associate Treasurer James F. Clark (Born 1974) Since 2000 Vice President and Chief Compliance Officer Susan G. Malloy (Born 1957) Since 2016 Vice President and Assistant Treasurer Chief Compliance Officer, Putnam Investments Since 2007 and Putnam Management Director of Accounting & Control Services, Putnam Investments and PutnamManagement The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT Diversified Income Fund 45 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. VTAN028 304285 2/17 Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2016	$140,540	$ — $13,393	$ — December 31, 2015	$134,743	$ — $13,003	$ — For the fiscal years ended December 31, 2016 and December 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $573,146 and $755,596 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
